  Case: 4:20-cv-00255-CDP Doc. #: 10 Filed: 05/12/20 Page: 1 of 2 PageID #: 32



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

GUY ZINSELMEIER,                               )
                                               )
             Plaintiff,                        )
                                               )
      v.                                       )      No. 4:20 CV 255 CDP
                                               )
ANDREW M. SAUL, Commissioner                   )
of Social Security,                            )
                                               )
             Defendant.                        )

                           MEMORANDUM AND ORDER

      Plaintiff Guy Zinselmeier brings this action seeking judicial review of an

adverse decision of the Social Security Administration. The Commissioner of

Social Security has not yet answered plaintiff’s complaint. The Commissioner now

moves to stay this action, averring that the Social Security Administration’s

response to the global COVID-19 pandemic and resulting public health guidance

and directives has caused it to suspend in-office services to the public, which

includes the production of the administrative records required to adjudicate Social

Security appeals such as this one. The Commissioner therefore requests that this

action be stayed until such time as he is able to produce a certified transcript of the

record. Plaintiff does not objection to the motion. Upon consideration, I will deny

the Commissioner’s request to indefinitely stay this matter but will grant him

additional time to answer plaintiff’s complaint and submit the required
  Case: 4:20-cv-00255-CDP Doc. #: 10 Filed: 05/12/20 Page: 2 of 2 PageID #: 33



administrative record. If the Commissioner later determines that additional time is

required, he shall so advise the Court.

      Accordingly,

      IT IS HEREBY ORDERED that defendant Commissioner of Social

Security’s Motion for Stay of Proceedings [9] is DENIED.

      IT IS FURTHER ORDERED that the Commissioner is granted sixty (60)

days from the date of this Order, to and including July 13, 2020, to answer

plaintiff’s complaint and submit the administrative record. In the event the

administrative record is unable to be prepared and filed by this date, the

Commissioner shall file a status report so stating no later than July 6, 2020.




                                          ____________________________________
                                          CATHERINE D. PERRY
                                          UNITED STATES DISTRICT JUDGE



Dated this 12th day of May, 2020.




                                           -2-
